Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 1 of 13



                      IN THE UNITED STATES U.S. DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

  JANE DOE, a minor
                                                   CASE NO. 0:20-cv-60702-AHS
                   Plaintiff,
  vs.                                              CIVIL


  KIK INTERACTIVE INC., a Canadian
  Corporation,
  MEDIALAB.AI INC., a Delaware Corporation

                   Defendants.



        DEFENDANTS KIK INTERACTIVE, INC. AND MEDIALAB.AI INC.’S REPLY IN
                  SUPPORT OF MOTION TO DISMISS COMPLAINT
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 2 of 13



         Defendants1 reply to Plaintiff’s Response in Opposition to Defendants’ Motion to

  Dismiss Complaint (ECF No. 29, the “Opp’n”) as follows:

  I.     INTRODUCTION

         Plaintiff’s opposition is premised on an erroneous interpretation of both FOSTA and

  CDA § 230. Plaintiff asserts that, post FOSTA, CDA § 230 simply does not apply to actions

  brought under Section 1595. That is wrong because FOSTA eliminates CDA § 230 immunity

  only “if the conduct underlying the claim constitutes a violation of [S]ection 1591.”      Yet,

  Plaintiff devotes most of her opposition to arguing that the Complaint adequately alleges

  constructive knowledge, while completely failing to demonstrate any conduct violating Section

  1591 Absent any such allegations of knowing and active participation in a sex trafficking

  venture—which Plaintiff concedes is required under Section 1591—Defendants are immune

  from this lawsuit.   In any event, a Section 1595 claim must show actual or constructive

  knowledge of what happened to Plaintiff specifically—and Plaintiff only points to allegations

  regarding generalized problems on the platform. In an implicit concession that they cannot add

  allegations that would show specific knowledge or active participation by Defendants, Plaintiff

  pivots and seeks leave to amend to add claims based on Florida product liability law. But the

  law is clear that CDA § 230 bars any complaint where liability ultimately stems from the content

  third parties published on Kik, no matter what cause of action Plaintiff packages them in.

  Moreover, the proposed amended claims would inevitably fail under relevant Florida law. As

  any amended complaint would ultimately suffer the same fate, the Court should dismiss this

  matter with prejudice.



  1
    Unless otherwise defined capitalized terms have the meanings as in the Motion to Dismiss. “¶”
  references are to the Complaint. Unless otherwise noted, all emphasis is added, internal
  quotation marks and citations are omitted.


                                                 1
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 3 of 13



  II.    ARGUMENT

         A.      FOSTA Did Not Abrogate CDA § 230 For All Sex Trafficking Claims

         Plaintiff is simply wrong to assert that after FOSTA “[t]here is no immunity running to

  interactive computer service providers from [Section 1595] action[s].” (Opp’n at 8.) Far from

  the wholesale rescission Plaintiff claims, FOSTA provided that CDA § 230 would not bar a civil

  claim under Section 1595 “if the conduct underlying the claim constitutes a violation of

  [S]ection 1591.” Allow States and Victims to Fight Online Sex Trafficking Act of 2017, Pub. L.

  No. 115-164, 132 Stat. 1253. Plaintiff’s misplaced accusation that Defendants cite the FOSTA

  legislative history out of context misunderstands the statute. The relevant congressional report

  found that precisely because Section 1591 requires actual knowledge of a specific victim,

  Congress had to create a new, and separate, law that instead focused on the promotion or

  facilitation of prostitution. H.R. Rep. No. 115-572 pt. 1, at 5 (“A new statute that instead targets

  promotion and facilitation of prostitution is far more useful to prosecutors.”). But while FOSTA

  created a new violation (codified at 18 U.S.C. § 2421A) prohibiting online platforms from

  promoting or facilitating prostitution, Congress chose to leave Section 1591 intact2 and—

  immediately after acknowledging the high standard for liability under that statute—used Section

  1591 as the prerequisite for a Plaintiff to pierce CDA § 230 immunity. Pub. L. No. 115-164, 132

  Stat. 1253. As Section 1591 continues to require actual knowledge, FOSTA’s plain language

  only eliminated CDA § 230 immunity in cases of knowing violations of sex trafficking laws.




  2
    Although FOSTA did not change the elements of a Section 1591 violation, it did amend
  Section 1591 to make clear that “[t]he term ‘participation in a venture’ means knowingly
  assisting, supporting, or facilitating a [primary] violation.” Pub. L. No. 115-164, 132 Stat. 1255.


                                                   2
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 4 of 13



         B.      CDA § 230 Bars the Claims

                 1.     Plaintiff seeks to hold Defendants liable as the publishers of the
                        relevant content.

         No matter what guise it comes in, CDA § 230 provides “broad federal immunity to any

  cause of action that would make service providers liable for information originating with a third-

  party user.” Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006). Plaintiff’s

  argument that she does not seek to hold Defendants liable as “merely [] publisher[s] of content,”

  but also as “participa[nts] in a sex trafficking venture” simply does not engage in the relevant

  analysis. (Opp. at 10.) CDA § 230 does not discriminate by type or cause of action, but applies

  “in all cases arising from the publication of user-generated content.” Doe v. MySpace, Inc., 528

  F.3d 413, 418 (5th Cir. 2008) (collecting cases). This case is ultimately predicated on content

  published by the Identified Kik Users and is therefore subject to CDA § 230; Plaintiff’s only

  response is to assert that Defendants’ authorities are pre-FOSTA decisions that did not address

  claims under Section 1595. (Opp’n at 11–12.) Plaintiff cites no authority, and Defendants are

  aware of none, finding that FOSTA altered the initial, basic qualifications for CDA § 230

  immunity or overruled the existing case law. Since any cause of action based on a supposed

  failure to adequately police a platform is “merely another way of claiming that [Defendants are]

  liable for publishing the communications themselves,” Defendants are immune unless Plaintiff

  alleges a Section 1591 violation.     Herrick v. Grindr, LLC, 306 F. Supp. 3d 579, 588–92

  (S.D.N.Y. 2018).

                 2.     Section 1591 requires knowing and active participation.

         Plaintiff does not contest that Section 1591 requires actual knowledge of a specific

  violation and “some overt act that furthers the sex trafficking aspect of the venture.” United

  States v. Afyare, 632 F. App’x 272, 286 (6th Cir. 2016). Instead of showing allegations in the



                                                  3
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 5 of 13



  Complaint that might meet this standard, because there are none, Plaintiff asserts that these

  elements do not apply to an action brought under Section 1595. (Opp’n at 13-14.) This is a red

  herring. Regardless of what mental state Section 1595 requires, Plaintiff must plead conduct

  which violates Section 1591, else Defendants are immune from suit. 47 U.S.C. § 230(e)(5).

         Plaintiff’s contention that this reads the FOSTA exception too narrowly and against the

  intent of Congress (Opp’n at 14) fails. Plaintiff’s argument is contradicted by FOSTA’s clear

  language, and as the Eleventh Circuit has explained “[a]ny ambiguity in the statutory language

  must result from the common usage of that language, not from the parties dueling

  characterizations of what Congress ‘really meant.’” CBS Inc. v. PrimeTime 24 Joint Venture,

  245 F.3d 1217, 1225 (11th Cir. 2001). Furthermore, the legislative history of FOSTA clearly

  shows that Congress only intended to create a narrow and limited exception to CDA § 230

  immunity, targeting openly malicious actors such as Backpage where it was plausible for a

  plaintiff to allege actual knowledge and overt participation. 164 CONG. REC., at S1860–62

  (statement of Senator Durbin (“[FOSTA] is a narrowly crafted bill”). Plaintiff cites no authority

  for her subjective interpretation of Congress’s intent, and cannot overcome either the plain

  language of the statute or the legislative history.

         As Plaintiff does not, and cannot, allege that Defendants knowingly and actively

  supported sex trafficking—much less knew of what happened to her specifically—the Complaint

  fails to allege conduct that violates Section 1591. Afyare, 632 F. App’x at 286. Since there is no

  other possible exception to CDA § 230 here, the Complaint must be dismissed with prejudice.

                 3.      Plaintiff fails to show Defendants knowingly benefited from sex
                         trafficking.

         Plaintiff also concedes through silence that under Section 1591 “there must be a causal

  relationship between affirmative conduct furthering the sex-trafficking venture and receipt of a



                                                        4
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 6 of 13



  benefit, with actual or, in the civil context, constructive knowledge of that causal relationship.”

  Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019). Plaintiff’s

  first argument here is once again to assert that this standard does not apply to a Section 1595

  claim. (Opp’n at 19.) As explained above this is a non sequitur as Plaintiff must plead all of the

  elements of Section 1591 to pierce Defendants’ immunity. Next, referencing paragraphs 46 and

  47 of the Complaint, Plaintiff contends that she has adequately alleged that Defendants

  knowingly benefited. (Opp’n at 18–20.) But Plaintiff does not even attempt to explain how an

  alleged failure to adequately police Kik and warn its users necessarily translated into a larger

  user base.3 The Court should not accept these conclusory allegations. Dowbenko v. Google Inc.,

  582 F. App'x 801, 803 (11th Cir. 2014). Finally, Plaintiff only points to the absence of action by

  Defendants—their supposed failure to adequately police the platform and warn its users. To

  allege a Section 1591 violation though, a Defendant must benefit from “affirmative conduct

  furthering the sex-trafficking venture.” Geiss, 383 F. Supp. 3d at 169; see also Afyare, 632 F.

  App’x at 286 (passive receipt of benefits, even knowingly, is not enough under Section 1591).

         For this additional reason, Plaintiff has failed to allege a Section 1591 violation by

  Defendants, and accordingly, the claims are barred by CDA § 230.4

         C.      Plaintiff Fails to Allege A Section 1595 Claim

         Even if Defendants were not immune from this suit (they are) Plaintiff’s claims would


  3
    If anything, the most logical conclusion would be that Kik was harmed by predators’ use of its
  platform.
  4
    Plaintiff also confusingly claims that CDA § 230 only provides for immunity from liability, not
  from suit. (Opp. at 9–10 (citing Gen. Steel Domestic Sales, L.L.C. v. Chumley, 840 F.3d 1178,
  1181–82 (10th Cir. 2016)).) This is incorrect, as Eleventh Circuit courts regularly dismiss
  claims at the pleading stage based on CDA § 230. See, e.g., Mezey v. Twitter, Inc., 2018 WL
  5306769, at *1 (S.D. Fla. July 19, 2018); Porter v. City of Port Orange, 2016 WL 7243095, at *3
  (M.D. Fla. Dec. 15, 2016). General Steel does not hold otherwise, as there, the court examined
  whether a denial of CDA § 230 immunity would permit an interlocutory appeal. 840 F.3d 1178,
  1181–82 (citing Decker v. IHC Hosps., Inc., 982 F.2d 433, 435 (10th Cir. 1992)).


                                                  5
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 7 of 13



  still fail because the Complaint does not allege the elements of a Section 1595 claim.

  Specifically, Plaintiff does not show either (1) a venture between Defendants and the Identified

  Kik Users; or (2) constructive knowledge of what happened to Plaintiff.

                 1.      Plaintiff concedes that the Complaint does not allege a “venture”
                         between the primary perpetrators and Defendants.

         While the term “venture” in Section 1595 is undefined, “in the absence of a direct

  association” between the primary violators and the beneficiary, the plaintiff must “at least” allege

  facts indicating a “continuous [] relationship” between each member of the venture “such that it

  would appear [they] have established a pattern of conduct or could be said to have a tacit

  agreement.” See M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 970–71 (S.D.

  Ohio 2019). Plaintiff’s opposition simply does not address Defendants’ argument that the

  Complaint is devoid of allegations showing any kind of association between Defendants and the

  Identified Kik Users that might rise to this level. (ECF No. 24, Mtn. at 17–18.) Since Plaintiff

  “fails to address this argument in [her] opposition to the Motion to Dismiss” she concedes it

  through silence. Brady v. Medtronic, Inc., 2014 WL 1377830, at *6 (S.D. Fla. Apr. 8, 2014).

  This reason alone is sufficient basis to dismiss the Complaint for failure to state a claim.

                 2.      Plaintiff conflates generalized with specific knowledge.

         Plaintiff acknowledges that Section 1595 at a minimum requires “constructive knowledge

  of the sex trafficking venture.” (Opp. at 7.) However, the only allegations Plaintiff cites to meet

  this requirement relate to Kik’s knowledge of previous incidents that were unrelated to Plaintiff.

  (Opp. at 8.) This is insufficient. Kik having notice of prior, unrelated incidents does not equate

  to constructive knowledge of Plaintiff’s alleged sex trafficking. See Doe 3 v. Red Roof Inns,

  Inc., 2020 WL 1872333, at *3 (N.D. Ga. Apr. 13, 2020) (“Allegations that customers complained

  about prostitution existing on properties itself is insufficient to meet . . . should have known



                                                    6
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 8 of 13



  standard under [Section 1595].”); Misko v. Speedway, LLC, 2018 WL 2431638, at *9–10 (E.D.

  Mich. May 29, 2018) (evidence that defendant had prior knowledge of a generalized condition

  was “not sufficient to create constructive knowledge”).

          Plaintiff relies on H.H. v. G6 Hospitality, LLC, but that decision supports Defendants.

  There, the court found the defendants had constructive knowledge of the specific incident

  because the plaintiff “also allege[d] facts specific to her own sex trafficking, including a number

  of signs she alleges should have alerted [defendants’] staff to her situation.” 2019 WL 6682152,

  at *3 (S.D. Ohio Dec. 6, 2019); see also M.A., 425 F. Supp. 3d at 968 (same); A.B. v. Marriot

  Int’l, Inc., 2020 WL 1939678, at *17–18 (E.D. Penn. Apr. 22, 2020) (same). Plaintiff provides

  no authority that would excuse the requirement that she allege “facts specific to her own sex

  trafficking” and points to nothing in the Complaint that meets this standard. H.H., 2019 WL

  6682152, at *3; M.A., 425 F. Supp. 3d at 968; A.B., 2020 WL 1939678, at *17–18. Absent any

  such allegations, Plaintiff cannot satisfy even the constructive knowledge standard under Section

  1595.

  III.    LEAVE TO AMEND

          Plaintiff implicitly concedes that they cannot add allegations of actual knowledge or

  direct participation that might satisfy Section 1591. Instead, Plaintiff pivots and asks to add new

  causes of action under Florida law. But this only confirms that it would be futile to grant leave

  to amend. If “the complaint as amended is still subject to dismissal” the Court may dismiss the

  case with prejudice. Burger King Corp. v. Weaver, 169 F.3d 1310, 1319–20 (11th Cir. 1999)

  (quoting Halliburton & Assoc., Inc. v. Henderson, Few & Co., 774 F.2d 441, 444 (11th

  Cir.1985)). Plaintiffs’ proposed claims under Florida law for failure to warn would suffer the

  same fate as the current Complaint because (1) Defendants would still be immune under CDA §

  230; and (2) Plaintiffs product liability claims would fail as a matter of law.


                                                    7
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 9 of 13



         A.      Defendants Are Immune to Plaintiff’s Proposed Claims Based on Failure to
                 Warn

         Plaintiff cannot simply repackage her claims into a different cause of action to avoid

  CDA § 230 because the law bars “any cause of action that would make service providers liable

  for information originating with a third-party user.” Almeida, 456 F.3d at 1321; 47 U.S.C. §

  230(e)(3) (“No cause of action may be brought and no liability may be imposed under any State

  or local law that is inconsistent with this section.”). Courts therefore consistently find that CDA

  § 230 pre-empts state law tort claims if liability ultimately stems from a third party’s misuse of

  an online platform. See, e.g., Zeran v. Am. Online, Inc., 958 F. Supp. 1124, 1136 (E.D. Va.

  1997) (“§ 230 of the CDA applies to Zeran’s claim and, as discussed above, preempts his state

  law negligence cause of action”); Gavra v. Google Inc., 2013 WL 3788241, at *3 (N.D. Cal. July

  17, 2013) (state law negligence and extortion claims were barred by CDA § 230); Universal

  Commc’n Sys., Inc. v. Lycos, Inc., 2005 WL 5250032, at *4–5 (D. Mass. December 21, 2005)

  (claims under Florida anti-dilution and anti-cyberstalking statutes were barred by CDA § 230).

         Plaintiff’s sole reliance on Doe v. Internet Brands, Inc., 824 F.3d 846, 850–51 (9th Cir.

  2016) is misplaced as that case was an exception which proved the rule. In Internet Brands, the

  Ninth Circuit found that the plaintiff’s claims were not barred by CDA § 230 because they were

  not, at their core, seeking to impose liability for any content posted online. The plaintiff, who

  had previously posted a modeling profile on the defendant’s website, was contacted by two men

  who subsequently lured her to a false audition where they assaulted her. Id. at 847. Crucially,

  the two assailants had never posted their own profiles to the website, and contacted the Plaintiff

  through other channels. Id. at 851. Since the defendant’s possible liability didn’t stem from

  anything the assailants had posted to the website—or indeed, from anything that had happened

  online—CDA § 230 did not apply. Id. at 851–52.



                                                  8
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 10 of 13



          Subsequent decisions analyzing Internet Brands have recognized how limited the holding

   is. In Herrick v. Grindr, the court considered an attempt—almost identical to Plaintiff’s—to

   avoid CDA § 230 immunity by pleading a failure to warn claim. 306 F. Supp. 3d at 592. The

   Court rejected this argument and distinguished Internet Brands:

          Internet Brands is best read as holding that the CDA does not immunize an
          [interactive computer service] from a failure to warn claim when the alleged duty
          to warn arises from something other than user generated content. The bad
          actors in Internet Brands did not post any content to the website, and they
          contacted Doe offline. To the extent any web content was involved, it was Doe's
          own profile, which she did not allege to be tortious. Id.

   The Second Circuit affirmed the trial court’s dismissal of the claim under CDA § 230, writing

   that Internet Brands did not apply because in the Ninth Circuit case “there was no allegation that

   the defendant’s website transmitted potentially harmful content; the defendant was therefore not

   an ‘intermediary’ shielded from liability under § 230.” Herrick v. Grindr LLC (“Herrick II”),

   765 Fed. Appx. 586, 591 (2nd Cir. 2019).

          Here, Plaintiff’s theory of liability—regardless of the specific cause of action—is based

   on content sent through Kik Messenger by the Identified Kik Users; Plaintiff’s proffered

   amended claims would be based on Defendants’ supposed duty to warn of this content. (¶¶26,

   33–39.) However she chooses to frame it, Plaintiff’s claim at its core will be “about user-

   generated content and go[] to [Kik’s] publishing functions.” Herrick, 306 F. Supp. 3d at 591–92.

   As such, Plaintiff’s claim “is inextricably linked to [Kik’s] alleged failure to edit, monitor, or

   remove the offensive content provided by [a third party]; accordingly, it is barred by § 230.”

   Herrick II, 765 F. App’x at 591; see also Fields v. Twitter, Inc., 217 F. Supp. 3d 1116, 1126

   (N.D. Cal. 2016) (“Plaintiffs’ reliance on Barnes and Internet Brands fails because, unlike those

   cases, and regardless of how plaintiffs have organized their complaint, their theory of liability is

   inherently tied to content”).



                                                    9
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 11 of 13



          As any failure to warn claim would ultimately be subject to the same CDA § 230

   immunity which bars the current cause of action, it would be futile to grant leave to amend.

          B.      Plaintiffs’ Proposed Product Liability Claims Fail As a Matter of Law

          Plaintiff’s proposed claims are also irredeemably deficient under Florida law because

   Plaintiff cannot allege facts that would impose a duty to warn on Defendants. “A duty to warn

   arises where a product is inherently dangerous or has dangerous propensities. However, there is

   no duty to warn of an obvious danger.” Rodriguez v. New Holland N. Am., Inc., 767 So. 2d 543,

   544–45 (Fla. Dist. Ct. App. 2000). Kik Messenger is an internet messaging platform and

   Plaintiff does not, and cannot, allege that it is inherently dangerous or has dangerous

   propensities. The only danger Plaintiff does allege stems from using Kik to talk to strangers over

   the internet. (Opp’n at 20.) But this risk is readily apparent and Florida law does not impose a

   duty to warn about such an obvious danger. See, e.g., Hunnings v. Texaco, Inc., 29 F.3d 1480,

   1486–87 (11th Cir. 1994) (applying Florida law and recognizing that the “obvious nature of the

   risk involved” may bar liability where the complaint alleges that the negligence is solely in the

   lack of a warning); Scheman-Gonzalez v. Saber Mfg. Co., 816 So. 2d 1133, 1139 (Fla. Dist. Ct.

   App. 2002) (no duty to warn where the danger is obvious or known); Rodriguez, 767 So. 2d at

   544–45 (same). As Plaintiff could not plead facts showing that the purported danger wasn’t

   known and obvious, the proposed amendment would fail to state a claim upon which relief

   would be granted.

   IV.    CONCLUSION

          Defendants are immune to this suit under CDA § 230 and Plaintiff has failed to show that

   any amended complaint would change this analysis. The Court should accordingly dismiss the

   Complaint with prejudice.




                                                  10
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 12 of 13



          Dated: July 2, 2020                   Respectfully submitted,

                                                By: /s/ David Houska
                                                DAVID HOUSKA
                                                Admitted pro hoc vice
                                                California Bar No. 259918

                                                Michael Rhodes, Esq. David Houska, Esq.
                                                Admitted pro hoc vice
                                                California Bar No. 116127
                                                Cooley LLP
                                                101 California Street, 5th Floor
                                                San Francisco, CA 94111-5800
                                                Tel. (415) 693-2181
                                                rhodesmg@cooley.com
                                                dhouska@cooley.com

                                                Attorneys for Defendants

                                                Nicole Atkinson
                                                Primary: natkinson@gunster.com
                                                Secondary: mmargolese@gunster.com
                                                Secondary: eservice@gunster.com
                                                GUNSTER, YOAKLEY & STEWART, P. A.
                                                777 South Flagler Drive, Suite 500 East
                                                West Palm Beach, FL 33401
                                                Telephone: 561-655-1980
                                                Facsimile: 561-655-5677

                                                Attorneys for Defendants


                                   CERTIFICATE OF SERVICE
          I hereby certify that on July 2, 2020, a true and correct copy of the foregoing was served

   by email on counsel of record identified in the Service List below.



                                                By: /s/ Nicole K. Atkinson
                                                        NICOLE K. ATKINSON




                                                   11
Case 0:20-cv-60702-AHS Document 33 Entered on FLSD Docket 07/02/2020 Page 13 of 13



                                        SERVICE LIST

    Bruce Prober, Esq.                            Michael Rhodes, Esq.
    The Law Offices of Bruce Prober, P.A.         David Houska, Esq.
    330 N. Andrews Ave., Suite 450                Cooley LLP
    Fort Lauderdale, FL 33301                     101 California Street, 5th Floor
    Tel. (954) 816-1260                           San Francisco, CA 94111-5800
    Fax (954) 333-1505                            Tel. (415) 693-2181
    bprober@proberlaw.com                         rhodesmg@cooley.com
    Attorney for Plaintiff                        dhouska@cooley.com
                                                  Attorneys for Defendants




                                             12
